In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-21-00335-CV

JAMES PIOT AND MARILEE PIOT,              §    On Appeal from the 431st District
Appellants                                     Court

V.                                        §    of Denton County (21-8729-431)

ALLSTATE VEHICLE AND PROPERTY             §    August 11, 2022
INSURANCE COMPANY, CHRIS
WHITMIRE, AND MICHAEL                     §    Memorandum Opinion by Chief
PATTERSON, Appellees                           Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Allstate Vehicle and Property Insurance Company,

Chris Whitmire and Michael Patterson shall pay all costs of this appeal, for which let

execution issue.
SECOND DISTRICT COURT OF APPEALS

By /s/ Bonnie Sudderth
   Chief Justice Bonnie Sudderth